Citation Nr: 0911790	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
arthritis, with limitation of motion and pain, residual to 
meniscectomy of the left knee (to include the question of 
whether a separate, compensable rating for surgical scarring 
is warranted).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 12, 1971 to 
December 17, 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision in which the RO denied 
the Veteran's claim for an increased rating for arthritis 
with limitation of motion of the left knee.  The Veteran 
filed a notice of disagreement (NOD) in July 2005; and the RO 
issued a statement of the case (SOC) in December 2005.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2006.  

In June 2006, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In July 2008, the Board remanded the claim on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a November 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board points out that, in 
the July 2008 remand, the Board noted that, in various 
written documents, and during his RO hearing, the Veteran 
made references to left knee problems such as locking, as 
well as instability (for which the RO has granted a 10 
percent rating under Diagnostic Code 5258).  In the December 
2004 rating decision on appeal, and subsequently, the RO/AMC 
has characterized the Veteran's request for increase as 
encompassing only the matter of increase for arthritis of the 
left knee with limitation of motion and pain-and focused 
primarily on the criteria for rating arthritis under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, pertaining 
to limitation of flexion and extension.  
In this regard, in the March 2007 SSOC, the RO noted that the 
Veteran described instability and locking of the left knee, 
but noted that review of his record indicated that he was 
separately compensated for residuals of meniscectomy.  Most 
recently, in the November 2008 SSOC, the AMC stated that 
separate rating for laxity was already contemplated under 
Diagnostic Code 5258.  Neither the rating decision nor any 
subsequent adjudicative action addressed the matter of 
whether a higher rating for manifestations of left knee 
disability residual to meniscectomy, other than arthritis 
with limitation of motion and pain (currently evaluated under 
Diagnostic Code 5258) is warranted.  

Because this matter had not been addressed by the RO, in the 
July 2008 remand, the Board referred this matter to the RO 
for appropriate action.  In his March 2009 Informal Hearing 
Presentation, the Veteran's representative asserted that the 
Veteran is entitled to an increased rating for arthritis and 
laxity.  However, as discussed above, the RO/AMC has rated 
the Veteran's service-connected arthritis on the basis of 
limitation of motion and pain (as opposed to instability).  
As the record continues to reflect that a claim for an 
increased rating for residuals of left knee meniscectomy, 
other than arthritis with limitation of motion and pain, has 
not been addressed by the RO, this matter is not properly 
before the Board and is, again, referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Pertinent to the June 2004 claim for increase, the 
Veteran's left knee arthritis has been manifested by 
complaints of pain, objective evidence of flexion limited to 
no less than 90 degrees due to pain, and normal extension.  

3.  The Veteran's associated knee scars have not been shown 
to exceed  144 square inches; to be painful on examination, 
deep, or unstable; or to cause any limitation of function (to 
include limited motion)..

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis with limitation of motion and pain, residual to 
meniscectomy of the left knee, to include associated surgical 
scars, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5003, 
5260, 5261; 4.118, Diagnostic Codes (DCs) 7801-7804 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2004 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate a claim for a higher rating for his 
service-connected left knee arthritis with limitation of 
motion and pain.  An August 2008 post-rating letter informed 
him of the information and evidence necessary to substantiate 
his claim for a rating in excess of 10 percent for arthritis 
with limitation of motion and pain, residual to meniscectomy 
of the left knee, to include a separate, compensable rating 
for surgical scarring.  These letters notified the appellant 
of what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA.  These letters specifically informed the appellant to 
submit any evidence in his possession pertinent to the claim 
on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The August 2008 letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and informed the Veteran that VA would consider 
the impact of his condition and symptoms on employment and 
daily life as well as specific test results, such as range of 
motion tests, in determining the disability rating.  The 
August 2008 letter also provided examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain that would be relevant to establishing 
entitlement to increased compensation, and included the 
pertinent rating criteria for evaluating the Veteran's 
service-connected left knee arthritis and associated surgical 
scars.  The Board finds that the August 2008 letter satisfies 
the notice requirements of Vazquez-Flores.  

After issuance of the notice identified above, and 
opportunity for the Veteran to respond, the November 2008 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, Social Security Administration 
(SSA) records, and the reports of October 2004, July 2006, 
and September 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's June 2006 RO hearing, along with various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board has considered the Veteran's assertion, reflected  
in correspondence received in February 2009, that the range 
of motion testing on VA examination was somewhat incorrect, 
in that it was performed without his weight on the left leg; 
whereas, had it been performed weight bearing, pain would 
have started about 50 percent earlier.  However, the evidence 
cited below demonstrates, the VA examination reports 
pertinent to the current claim for increase each include the 
results of range of motion testing of the left knee, 
expressed in degrees, as well as findings regarding pain on 
range of motion testing.  As such,  the Board finds that 
these reports include findings sufficiently responsive to the 
applicable rating criteria, and thus, adequate to evaluate 
the disability under consideration.  No further action in 
this regard, to include further examination of the Veteran, 
is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

Historically, by rating action of August 2000, the RO granted 
service connection for arthritis, left knee, with limitation 
of motion and pain, and assigned an initial 10 percent rating 
under the provisions of 38 C.F.R. § 4.71a, DC 5010, effective 
November 26, 1997.  In June 2004, the Veteran filed his 
current claim for an increased rating.  As indicated above, 
while service connection is also in effect for left knee 
disability residual to meniscectomy other than arthritis, 
currently rated as 10 percent disabling under DC 5258, only 
the matter of a higher rating for residual arthritis (to 
include associated surgical scars) is currently before the 
Board.   

Arthritis due to trauma is evaluated pursuant to DC 5010, 
which, in turn provides that t such arthritis should be rated 
as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
after repeated use and during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

VA's General Counsel has held that separate ratings are also 
available for limitation of flexion and limitation of 
extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

Records of VA treatment from August 2003 to July 2008 include 
complaints regarding, and treatment for, the left knee.  
During treatment in August 2003, range of motion testing 
revealed range of motion from 0 to 120 degrees, bilaterally.  
There was mild crepitus, but no effusion, warmth, or redness.  
The physician noted that a prior X-ray revealed lateral 
compartment joint space narrowing with evidence of 
degenerative joint disease.  In September 2004, the Veteran 
complained of chronic pain; however, he added that this pain 
was not causing a great amount of disability.  Rather, he 
stated that his pain was stable and following its usual 
course.  He denied recent acute flare-ups, and, while he 
claimed some morning stiffness, he added that the pain and 
stiffness did not usually go beyond 45 minutes.  There was 
crepitus on flexion and extension of the left knee, but no 
warmth, redness, or effusion.  

The Veteran was afforded a VA examination in October 2004.  
He then described left knee pain 24 hours a day, level 3 on a 
scale of 0 to 10 being the least amount of pain, and level 7 
being his worst pain, occurring with walking 45 minutes with 
a cane and wearing his metal hinged knee brace.  He described 
feelings of instability when walking up or down stairs.  He 
reported stiffness when getting out of bed in the morning, 
which usually lasted about 45 minutes; however, the knee 
could remain stiff for as long as two hours in cold, wet 
weather.  He stated that swelling occurred after walking for 
more than an hour, and that he experienced heat and redness 
if he overdid the walking distance.  He described fatigue and 
lack of endurance when standing still for 10 or 15 minutes.  
The Veteran denied dislocation and recurrent subluxation, and 
denied locking of the left knee since his most recent 
surgical procedure.  Regarding   flare-ups, the Veteran 
stated that, with prolonged walking or standing, he would 
have a flare-up of worse pain which was evident the next 
morning, in that his left knee would be stiffer for a longer 
period of time, and he would have a higher level of pain 
throughout the day.  

On examination, there was pain on palpation of the left knee 
over the lateral epicondyle region.  There was no heat, 
redness, edema, inflammation, or swelling, patellar or 
peripatellar.  Range of motion testing revealed left knee 
flexion from 0 to +120 degrees, with increased pain from the 
baseline of 3 on a scale of 0 to 10, and progressive pain at 
the end point of +125 degrees of flexion.  On repetitive 
range of motion testing, extension was to 0 degrees and 
flexion was to 90 degrees, alternating at a rate of two sets 
every five seconds.  After 30 seconds of repetitive testing, 
the pain level progressively worsened from the baseline level 
of 3, accompanied by lack of endurance with fatigue.  
Stability testing revealed an abnormal medial and lateral 
collateral ligament test with valgus motion, and an abnormal 
anterior and posterior cruciate ligament test with course, 
severe crepitus and palpable grinding behind the patella.  
The medial and lateral meniscus test was also abnormal.  

The examiner noted that a February 2003 X-ray of the left 
knee revealed severe degenerative changes, which were worse 
since April 2000.  The diagnosis was severe degenerative 
service-connected arthritis, left knee, with severe 
functional impairment.  The examiner noted that active range 
of motion was as described, and that pain was elicited during 
the physical examination and repetitive tests, more so during 
the repetitive test.  There was left knee stability with the 
Veteran's metal hinged brace, but poor stability going up or 
down stairs.  

During his June 2006 Board hearing, the Veteran testified 
that he had to take stairs one at a time, for fear that his 
knee may give out.  He added that, without his left knee 
brace, he could walk about 50 feet before his left knee gave 
out on him, but that, even with the brace, he experienced 
pain.  He reported that he used a cane 75 to 80 percent of 
the time to take some pressure off the left knee.  The 
Veteran stated that he had undergone three surgeries for 
removal of meniscus, and that he had pretty significant scars 
from two of those surgeries, which were a little tender and 
somewhat numb.  

The Veteran underwent VA examination of the left knee in July 
2006.  The examiner reviewed the claims file, and noted that 
the Veteran underwent left knee open meniscectomy following 
private treatment in 1972, with a second surgery due to pain 
and instability in 1973, and an arthroscopy in 1975.  The 
Veteran did well for over 20 years; however, in 1997, the 
Veteran had right ankle surgery, and developed acute 
inflammatory arthritis during his hospitalization.  The 
Veteran continued to complain of chronic left knee pain since 
his right ankle surgery.  He added that he had been told he 
needed a knee replacement, but was too young.  He described 
left knee locking, lack of endurance, chronic fatigue due to 
chronic pain, and inability to ascend stairs, adding that he 
had instability when he transferred his weight onto the left 
knee.  He denied heat and redness.  Regarding treatment, the 
Veteran reported using glucosamine and chondroitin, and 
described several aspirations and injections with little 
benefit.  He also used a shoe wedge to unload the lateral 
compartment.  He reported flare-ups with prolonged sitting 
and weight bearing, adding that, during these flare-ups, he 
could not do any activities of daily living until his pain 
decreased.  The Veteran denied any episodes of dislocation or 
recurrent subluxation.  The examiner noted that the Veteran 
used a lateral unloader with double upright hinges, as well 
as a cane for weight bearing.  

On examination, there was mild lateral collateral laxity with 
no gross ligamentous instability.  There was tenderness to 
palpation over the lateral knee.  Range of motion testing 
revealed range of motion from 0 to 100 degrees, bilaterally, 
with discomfort at the endpoint.  There was mild crepitus 
bilaterally, with no effusion, warmth, or redness.  After 
repetitive testing times ten there was increased pain, 
stiffness, and fatigue, but no lack of endurance or 
instability.  The examiner described a well-healed surgical 
scar, laterally at 12 cm., which was hypopigmented with no 
keloid formation, as well as a 1 cm. medial joint line scar.  
The diagnosis was severe left knee osteoarthritis.  The 
examiner commented that the Veteran had a left knee injury 
prior to entering the military; however, he reinjured the 
knee in boot camp, and subsequently required three surgical 
interventions.  He currently had severe left knee 
osteoarthritis and had failed various injections.  The 
examiner added that non-surgical treatment was quite limited 
and, as a result, the Veteran experienced moderate to severe 
functional impairment.  

Records of VA treatment from December 2006 to July 2008 
include complaints regarding and treatment for the left knee.  
Examination during treatment in December 2006 revealed 
evidence of prior surgery with well-healed scars.  There was 
no edema, erythema, or increased warmth.  A record of 
treatment from February 2007 reflects medial joint line 
tenderness with no effusion.  Range of motion testing 
revealed flexion from 0 to 120 degrees.  The knee was stable 
to V/VA stress, and there was some laxity, but with a 
definite end point of anterior drawer.  The physician noted a 
well-healed scar of previous surgery.   A February 2007 X-ray 
of the left knee revealed severe degenerative changes.  

During treatment in April 2007, range of motion testing again 
revealed left knee flexion from 0 to 120 degrees.  There was 
no effusion and the knee was stable to V/VA stress.  The 
physician noted an obvious valgus malalignment as well as a 
well-healed scar from previous surgery.  The assessment was 
severe degenerative joint disease of the lateral compartment, 
status post complete lateral meniscectomy.  The physician 
noted that malalignment and instability along with 
degenerative joint disease mandated arthroplasty.  In July 
2007, the Veteran was evaluated prior to an elective left 
total knee arthroplasty scheduled for later in the month.  
Findings on examination were the same as in April 2007.  The 
assessment was severe left knee degenerative joint disease of 
the lateral compartment, status post complete lateral 
meniscectomy many years ago, now with significant functional 
limitations due to knee pain.  The physician noted that the 
Veteran had failed conservative treatment and was scheduled 
for a left total knee arthroplasty.  However, review of the 
record reflects that the Veteran was diagnosed with bladder 
cancer prior to this surgery, and the left knee surgery was 
postponed.  

A September 2007 record of treatment reflects that the left 
knee was swollen with increased warmth, but without erythema.  
Range of motion testing revealed flexion from 0 to 90 
degrees, with pain.  The assessment was swelling pain with 
joint aspiration revealing calcium pyrophosphate dihydrate 
and uric crystals, most likely pseudogout.  During treatment 
the following month, the left knee was swollen, warm, and 
tender, with mild flexion and pain even to mild palpation, 
with no erythema.  A physical therapy record from December 
2007 notes that range of motion and strength were both within 
functional limits, although the Veteran complained of left 
knee pain.  

The Veteran's left knee was most recently evaluated during VA 
examination in September 2008.  The Veteran stated that his 
activities had diminished due to worsening left knee pain, 
for example, shopping for food for one hour would cause him 
to stay on the couch the next day, due to pain.  He added 
that the only thing which helped his knee was rest.  He 
complained of pain, instability and giving way going down 
stairs, stiffness with prolonged positions, swelling after 
serious use (for example, walking for one to two hours), and 
fatigability and lack of endurance after an hour and a half.  
He denied locking, dislocation, and recurrent subluxation.  
He described flare-ups of joint disease in damp and cold 
weather or with "abusing" the knee (for example, ascending 
or descending stairs 6 to 7 times).  He reported that his 
baseline pain was level 4 to 5 on a scale of 0 to 10, but 
that, during flares, it rose to level 6 to 7.  The Veteran 
stated that he had to cut back about 70 percent during 
flares.  Regarding assistive devices, the Veteran used a cane 
for walking and had a hinged knee brace.  

On examination, there was no objective evidence of painful 
motion, edema, effusion, or reported instability and weakness 
as described by the Veteran.  The left knee was deformed in 
appearance compared to the contra lateral knee.  Range of 
motion testing revealed flexion from 0 to 110 degrees, with 
pain at the end of range of motion.  Extension was full to 0 
degrees; however, the Veteran moved slowly.  There was 
crepitus with flexion and extension.  Stability testing of 
the medial collateral ligament/lateral collateral ligament 
revealed no gross laxity.  Regarding the anterior cruciate 
ligament/posterior cruciate ligament, Lachman's test was 
negative.  The examiner commented that she was unable to 
perform stability testing of the medial and lateral meniscus, 
due to reported pain.  The examiner added that range of 
motion was limited by pain, and the Veteran described pain, 
fatigue, weakness, lack of endurance, and incoordination with 
repetition.  Despite these reports of additional functional 
loss during flare-ups, the examiner stated that she was 
unable to determine such loss in degrees without resorting to 
pure speculation.  

The examiner reviewed an October 2007 X-ray of the left knee, 
which revealed degenerative changes with a new left joint 
effusion.  The VA examiner's diagnosis was objective evidence 
of severe tricompartmental degenerative changes which are 
likely multifactorial, to include service-connected injury, 
pseudogout, mechanical stress to the left knee due to over 
nine surgeries for a nonservice connected right ankle 
disability, and multiple motor vehicle accidents.  The 
examiner stated that she was unable to determine the extent 
of contribution of each to the Veteran's current condition 
without speculation.  

As for scars, examination revealed a vertical linear scar 
measuring 14 cm. by 1 cm. and a curvilinear scar above the 
vertical scar, measuring 11 cm. by 1 cm.  There was 
tenderness along the old surgical scars, but no redness, 
heat, or abnormal movement of the left knee joint.  The 
examiner noted that, while there was sensitivity, there was 
no frank pain reported in the scars on examination.  Although 
they were hypopigmented, the scars were not adherent to 
underlying tissue, and there was no evidence of inflammation, 
edema, keloid formation, or gross tissue loss.  The scars 
were superficial, smooth, and stable.  There was very slight 
depression of the scars on palpation.  The examiner noted 
that there was no limitation of motion or other limitation of 
function caused by a scar.  Pertinent to scarring, the 
examiner  diagnosed   two open arthrotomy scars with no 
functional impairment, per se, from a scar.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the Veteran's service-
connected left knee arthritis is not warranted.   

Initially, the Board notes that, the most recent VA 
examination reflects that the left knee disability currently 
under consideration  is multifactorial, resulting from 
service-connected injury, pseudogout, mechanical stress 
resulting from multiple surgeries for a non-service connected 
right ankle disability, and multiple motor vehicle accidents.  
The September 2008 VA examiner stated that she was unable to 
determine the extent of each of these to the Veteran's 
current condition without speculation.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  Hence, the 
Board has considered the full extent of the Veteran's left 
knee limitation of motion and pain in evaluating his service-
connected left knee arthritis.  

The  medical evidence pertinent to the  claim for an 
increased rating has demonstrated left knee flexion limited 
to no less than 90 degrees, and full  extension (to 0 
degrees).  In this regard,  on  VA examinations in October 
2004, July 2006, and September 2008, range of motion of the 
left knee  was from 0 to more than 120 degrees, 0 to 100 
degrees, and 0 to 110 degrees, respectively.  Records of VA 
treatment since the claim for an increased rating reveal 
range of motion from 0 to 120 degrees and 0 to 90 degrees.  
These findings do not warrant assignment of even a 
compensable rating for the left knee under DC 5260 or 5261, 
let alone  a rating in excess of 10 percent.  This evidence 
also provides no basis for assignment of separate ratings for 
limited flexion and extension.  See VAOPGCPREC 9-2004; 69 
Fed. Reg. 59,990 (2004).  

Particularly pertinent to the 38 C.F.R. §§  4.40 and 4.4.45 
and DeLuca factors,  the Board notes that the October 2004 VA 
examiner's finding that the Veteran experienced increased 
pain, as well as lack of endurance with fatigue, on 
repetitive range of motion testing, with flexion to 90 
degrees.  The July 2006 examiner described discomfort at the 
endpoint of range of motion, from 0 to 100 degrees, with 
increased pain, stiffness, and fatigue on repetitive testing.  
The Veteran had flexion to 90 degrees, with pain, in 
September 2007.  The most recent VA examination, reflects 
pain at the end of range of motion, at 110 degrees, and the 
examiner added that range of motion was limited by pain; 
however, she stated that she would be unable to determine 
additional functional loss during flare-ups without resorting 
to pure speculation.  There is otherwise no medical 
indication  or quantification to the extent of any functional 
loss, in addition to that shown objectively, on repeated use 
or during flare-ups of knee pain.

Considering the extent to which left knee motion is limited 
due to pain-flexion to 90 degrees-does not provide a basis 
does not warrant assignment of even a compensable rating 
under DC 5260.  Thus, despite the examiner's findings of 
severe functional impairment and moderate to severe 
functional impairment, on VA examination in October 2004 and 
July 2006, respectively-which likely pertained to all knee 
impairment-the Board finds that , 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca provide no basis for assignment of a rating in 
excess of 10 percent for the left knee arthritis under DC 
5260 or 5261. While, in  correspondence received in February 
2009, the Veteran argued that, had range of motion testing 
been performed on  weight bearing, pain would have started at 
50 percent of the motion, and continued to the end, there 
simply is no medical evidence to support such assertion.  
There simply is no evidence demonstrating or even suggesting 
greater functional impairment due to pain than that shown 
objectively that would warrant an increased rating based on 
consideration of the above-noted authority.  

Given the Veteran's limited-albeit, noncompensable---left 
knee motion, and complaints of painful motion, as discussed 
above, a 10 percent rating for the left knee, the maximum 
rating for a single, major joint, is assignable under DC 
5003.  38 C.F.R. § 4.71a, DC 5003.  The Board points out that 
the 10 percent rating assigned for the left knee in this 
case, is consistent with the provisions of 38 C.F.R. §§ 4.40 
and 4.45, DeLuca, as well as the intention of the rating 
schedule, to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  However, no higher rating is assignable.  

The  Board also has considered, alternatively, whether any 
higher rating for the left knee impairment currently under 
consideration is assignable under other diagnostic codes 
under 38 C.F.R. § 4.71a that provide for assigning of more 
than a 10 percent rating.  However, there is no medical 
evidence of ankylosis or malunion or nonunion of the tibia 
and fibula; as such, DCs 5256 and 5262 are not applicable.  

Moreover, while higher ratings for left knee disability are 
also assignable under DCs 5257 (for recurrent subluxation or 
later instability) and 5258 (for dislocation of semi-lunar 
cartilage), those diagnostic codes pertain to the residuals 
of left knee meniscectomy other than arthritis for which a 
separate 10 percent rating has been granted.  See March 2007 
and November 2008 SSOCs. Hence, neither those diagnostic 
codes nor the symptoms contemplated therein-may 
appropriately be considered in evaluating the left knee 
arthritis currently under consideration.  See 38 C.F.R. 
§ 4.14.  
  
Finally, the Board has considered whether a separate rating 
is warranted for associated surgical scarring on the left 
knee.  However,  there is no objective evidence that such 
scarring is deep, unstable, painful on examination, exceeds 
144 square inches, or causes limitation of motion or function 
of the left knee.  In this regard, the Veteran's left knee 
surgical scars have consistently been described a well-
healed.  While the scars were tender and sensitive on VA 
examination in September 2008, the examiner specifically 
stated that there was no frank pain on examination, and she 
found that the scars were superficial with no adherence to 
any underlying tissue, and did not result in limitation of 
motion or function.  While the Veteran reported in his 
February 2009 correspondence that his scars are painful in 
the cold weather and when he was tired, there is simply no 
objective medical evidence that either scar is painful on 
examination.  Therefore, a separate rating for surgical 
scarring is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994); 38 C.F.R. § 4.118, DCs 7801-7805.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an increased rating for 
arthritis, with limitation of motion and pain, residual to 
meniscectomy of the left knee, to include associated surgical 
scars, under the applicable rating criteria.

For all the foregoing reasons, there is no basis for staged 
rating of the knee disability under consideration, pursuant 
to Hart, and the claim for an increased rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment any higher rating, , that doctrine is not 
applicable..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

A rating in excess of 10 percent for arthritis, with 
limitation of motion and pain, residual to meniscectomy of 
the left knee, to include associated surgical scars, is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


